UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-PX ANNUAL REPORT OF PROXY VOTING RECORD OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number: 811-07390 BOULDER TOTAL RETURN FUND, INC. (Exact name of registrant as specified in charter) 2344 Spruce Street, Suite A, Boulder, CO 80302 (Address of principal executive offices) (Zip code) Stephen C. Miller 2344 Spruce Street, Suite A, Boulder, CO 80302 (Name and address of agent for service) Registrant’s Telephone Number, including Area Code: (303) 444-5483 Date of fiscal year end: November 30 Date of reporting period: July 1, 2011 – June 30, 2012 Form N-PX is to be used by a registered management investment company, other than a small business investment company registered on Form N-5 (ss.ss.239.24 and 274.5 of this chapter), to file reports with the Commission,not later than August 31 of each year, containing the registrant's proxy voting record for the most recent twelve-month period ended June 30, pursuant to section 30 of the InvestmentCompany Act of 1940 and rule 30b1-4 thereunder (17 CFR 270.30b1-4). The Commission may use the information provided on Form N-PX in its regulatory, disclosure review, inspection, and policymaking roles. A registrant is required to disclose the information specified by Form N-PX, and the Commission will make this information public. A registrant is not required to respond to the collection of information contained in Form N-PX unless the Form displays a currently valid Office of Management and Budget ("OMB") control number. Please direct comments concerning the accuracy of the information collection burden estimate and any suggestions for reducing the burden to the Secretary, Securities and Exchange Commission, 450 Fifth Street, NW, Washington, DC 20549-0609. The OMB has reviewed this collection of information under the clearance requirements of 44 U.S.C. ss. 3507. Proxy Voting Record For Period July 1, 2011 to June 30, 2012 BOULDER TOTAL RETURN FUND, INC. Proxy Voting 07/01/2011 to 06/30/2012 Name of Issuer Ticker Symbol CUSIP Shareholder Meeting Date Record Date Proposal Number Description of Matter Voted On Matter Proposed By Issuer or Holder Vote Cast Vote For or Against Management NATIONWIDE HEALTH PROPERTIES, INC. NHP 7/1/2011 5/13/2011 1 TO ADOPT THE AGREEMENT AND PLAN OF MERGER, DATED AS OF FEBRUARY 27, 2011, BY AND AMONG VENTAS, INC., ITS WHOLLY OWNED SUBSIDIARY, NEEDLES ACQUISITION LLC, AND NATIONWIDE HEALTH PROPERTIES, INC. (NHP), AND APPROVE THE MERGER OF NHP WITH AND INTO NEEDLES AQUISISTION LLC AND THE OTHER TRANSACTIONS CONTEMPLATED BY THE AGREEMENT AND PLAN OF MERGER. Issuer Yes For For RMR ASIA PAC REAL ESTATE FD COM RAP 76970B101 12/13/2011 10/24/2011 1 TO APPROVE THE ISSUANCE OF COMMON SHARES OF RMR ASIA PACIFIC REAL ESTATE FUND ("RAP") IN CONNECTION WITH AN AGREEMENT AND PLAN OF REORGANIZATION PROVIDING FOR THE REORGANIZATION OF RMR REAL ESTATE INCOME FUND WITH AND INTO RAP. Issuer Yes For For 2 TO APPROVE CHANGES TO THE FUNDAMENTAL INVESTMENT OBJECTIVES AND RESTRICTIONS OF RAP. Issuer Yes For For 3 TO APPROVE A NEW INVESTMENT ADVISORY CONTRACT BETWEEN RAP AND RMR ADVISORS, INC. Issuer Yes For For 4 Election of Director: John L. Harrington Issuer Yes For For WALGREEN CO. WAG 1/11/2012 11/14/2011 1 Election of 11 Directors: 1a. ELECTION OF DIRECTOR: DAVID J. BRAILER Issuer Yes For For 1b. ELECTION OF DIRECTOR: STEVEN A. DAVIS Issuer Yes For For 1c. ELECTION OF DIRECTOR: WILLIAM C. FOOTE Issuer Yes For For 1d. ELECTION OF DIRECTOR: MARK P. FRISSORA Issuer Yes For For 1e. ELECTION OF DIRECTOR: GINGER L. GRAHAM Issuer Yes For For 1f. ELECTION OF DIRECTOR: ALAN G. MCNALLY Issuer Yes For For 1g. ELECTION OF DIRECTOR: NANCY M. SCHLICHTING Issuer Yes For For 1h. ELECTION OF DIRECTOR: DAVID Y. SCHWARTZ Issuer Yes For For 1i. ELECTION OF DIRECTOR: ALEJANDRO SILVA Issuer Yes For For 1j. ELECTION OF DIRECTOR: JAMES A. SKINNER Issuer Yes For For 1k. ELECTION OF DIRECTOR: GREGORY D. WASSON Issuer Yes For For 2 RATIFY THE APPOINTMENT OF DELOITTE & TOUCHE LLP AS WALGREEN CO.'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM. Issuer Yes For For 3 APPROVAL OF THE WALGREEN CO. 2011 CASH-BASED INCENTIVE PLAN. Issuer Yes For For 4 ADVISORY VOTE ON THE APPROVAL OF NAMED EXECUTIVE OFFICER COMPENSATION. Issuer Yes For For 5 ADVISORY VOTE ON THE FREQUENCY OF FUTURE ADVISORY VOTES ON NAMED EXECUTIVE OFFICER COMPENSATION. Issuer Yes 1 yr For 6 SHAREHOLDER PROPOSAL REGARDING AN EXECUTIVE EQUITY RETENTION POLICY. Issuer Yes Against For FRANKLIN RESOURCES, INC. BEN 3/14/2012 1/17/2012 1 Election of directors. Nominees: 1A - ELECTION OF DIRECTOR: SAMUEL H. ARMACOST Issuer Yes For For 1B - ELECTION OF DIRECTOR: CHARLES CROCKER Issuer Yes For For 1C - ELECTION OF DIRECTOR: JOSEPH R. HARDIMAN Issuer Yes For For 1D - ELECTION OF DIRECTOR: CHARLES B. JOHNSON Issuer Yes For For 1E - ELECTION OF DIRECTOR: GREGORY E. JOHNSON Issuer Yes For For 1F - ELECTION OF DIRECTOR: RUPERT H. JOHNSON, JR. Issuer Yes For For 1G - ELECTION OF DIRECTOR: MARK C. PIGOTT Issuer Yes For For 1H - ELECTION OF DIRECTOR: CHUTTA RATNATHICAM Issuer Yes For For 1I - ELECTION OF DIRECTOR: LAURA STEIN Issuer Yes For For 1J - ELECTION OF DIRECTOR: ANNE M. TATLOCK Issuer Yes For For 1K - ELECTION OF DIRECTOR: GEOFFREY Y. YANG Issuer Yes For For 2 TO RATIFY THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING SEPTEMBER 30, 2012. Issuer Yes For For PUBLIC SERVICE ENTERPRISE GROUP INC. PEG 4/17/2012 2/17/2012 1A ELECTION OF DIRECTORS: ALBERT R. GAMPER, JR. Issuer Yes For For 1B ELECTION OF DIRECTORS: CONRAD K. HARPER Issuer Yes For For 1C ELECTION OF DIRECTORS: WILLIAM V. HICKEY Issuer Yes For For 1D ELECTION OF DIRECTORS: RALPH IZZO Issuer Yes For For 1E ELECTION OF DIRECTORS: SHIRLEY ANN JACKSON Issuer Yes For For 1F ELECTION OF DIRECTORS: DAVID LILLEY Issuer Yes For For 1G ELECTION OF DIRECTORS: THOMAS A. RENYI Issuer Yes For For 1H ELECTION OF DIRECTORS: HAK CHEOL SHIN Issuer Yes For For 1I ELECTION OF DIRECTORS: RICHARD J. SWIFT Issuer Yes For For 1J ELECTION OF DIRECTORS: SUSAN TOMASKY Issuer Yes For For 2 ADVISORY VOTE ON THE APPROVAL OF EXECUTIVE COMPENSATION. Issuer Yes For For 3 RATIFICATION OF THE APPOINTMENT OF DELOITTE & TOUCHE LLP AS INDEPENDENT AUDITOR FOR THE YEAR 2012. Issuer Yes For For Diageo PLC DEO 25243Q205 10/19/2011 9/9/2011 1 Report and accounts 2011. Issuer Yes For For 2 Directors' remuneration report 2011. Issuer Yes For For 3 Declaration of final dividend. Issuer Yes For For 4 Re-election of PB Bruzelius as a director. Issuer Yes For For 5 Re-election of LM Danon as a director. Issuer Yes For For 6 Re-election of Lord Davies as a director. Issuer Yes For For 7 Re-election of BD Holden as a director. Issuer Yes For For 8 Re-election of Dr FB Humer as a director. Issuer Yes For For 9 Re-election of D Mahlan as a director. Issuer Yes For For 10 Re-election of PG Scott as a director. Issuer Yes For For 11 Re-election of HT Stitzler as a director. Issuer Yes For For 12 Re-election of PS Walsh as a director. Issuer Yes For For 13 Re-appointment of auditor. Issuer Yes For For 14 Remuneration of auditor. Issuer Yes For For 15 Authority to allot shares. Issuer Yes For For 16 Disapplication of pre-emption rights. Issuer Yes For For 17 Authority to purchase own ordinary shares. Issuer Yes For For 18 Authority to make political donations and/or to incur political expenditure in the EU. Issuer Abstain Abstain Abstain 19 Reduced notice of a general meeting other than an annual general meeting. Issuer Yes Against Against LINN ENERGY, LLC LINE 4/24/2012 3/1/2012 1 Election of directors. Nominees: 1) GEORGE A. ALCORN Issuer Yes For For 2) MARK E. ELLIS Issuer Yes For For 3) TERRENCE S. JACOBS Issuer Yes For For 4) MICHAEL C. LINN Issuer Yes For For 5) JOSEPH P. MCCOY Issuer Yes For For 6) JEFFREY C. SWOVELAND Issuer Yes For For 2 RATIFICATION OF APPOINTMENT OF KPMG LLP AS INDEPENDENT PUBLIC ACCOUNTANTS FOR THE FISCAL YEAR ENDING DECEMBER 31, 2012. Issuer Yes For For JOHNSON & JOHNSON JNJ 4/26/2012 2/28/2012 1 Election of directors. Nominees: 1a. ELECTION OF DIRECTOR: MARY SUE COLEMAN Issuer Yes For For 1b. ELECTION OF DIRECTOR: JAMES G. CULLEN Issuer Yes For For 1c. ELECTION OF DIRECTOR: IAN E.L. DAVIS Issuer Yes For For 1d. ELECTION OF DIRECTOR: ALEX GORSKY Issuer Yes For For 1e. ELECTION OF DIRECTOR: MICHAEL M.E. JOHNS Issuer Yes For For 1f. ELECTION OF DIRECTOR: SUSAN L. LINDQUIST Issuer Yes For For 1g. ELECTION OF DIRECTOR: ANNE M. MULCAHY Issuer Yes For For 1h. ELECTION OF DIRECTOR: LEO F. MULLIN Issuer Yes For For 1i. ELECTION OF DIRECTOR: WILLIAM D. PEREZ Issuer Yes For For 1j. ELECTION OF DIRECTOR: CHARLES PRINCE Issuer Yes For For 1k. ELECTION OF DIRECTOR: DAVID SATCHER Issuer Yes For For 1l. ELECTION OF DIRECTOR: WILLIAM C. WELDON Issuer Yes For For 1m. ELECTION OF DIRECTOR: RONALD A. WILLIAMS Issuer Yes For For 2 ADVISORY VOTE TO APPROVE NAMED EXECUTIVE OFFICER COMPENSATION Issuer Yes For For 3 APPROVAL OF THE COMPANY'S 2012 LONG-TERM INCENTIVE PLAN Issuer Yes For For 4 RATIFICATION OF APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2012 Issuer Yes For For 5 SHAREHOLDER PROPOSAL ON INDEPENDENT BOARD CHAIRMAN Holder Yes Against For 6 SHAREHOLDER PROPOSAL ON BINDING VOTE ON POLITICAL CONTRIBUTIONS Holder Yes Against For 7 SHAREHOLDER PROPOSAL ON ADOPTING NON-ANIMAL METHODS FOR TRAINING Holder Yes Against For COHEN & STEERS INFRASTRUCTURE FUND, INC UTF 19248A109 4/26/2012 2/21/2012 1 Election of directors. Nominees: 1) GEORGE GROSSMAN Issuer Yes For For 2) ROBERT H. STEERS Issuer Yes For For 3) C. EDWARD WARD JR. Issuer Yes For For HCP, INC. HCP 40414L109 4/26/2012 3/2/2012 1 Election of directors. Nominees: 1A. ELECTION OF DIRECTOR: JAMES F. FLAHERTY III Issuer Yes For For 1B. ELECTION OF DIRECTOR: CHRISTINE N. GARVEY Issuer Yes For For 1C. ELECTION OF DIRECTOR: DAVID B. HENRY Issuer Yes For For 1D. ELECTION OF DIRECTOR: LAURALEE E. MARTIN Issuer Yes For For 1E. ELECTION OF DIRECTOR: MICHAEL D. MCKEE Issuer Yes For For 1F. ELECTION OF DIRECTOR: PETER L. RHEIN Issuer Yes For For 1G. ELECTION OF DIRECTOR: KENNETH B. ROATH Issuer Yes For For 1H. ELECTION OF DIRECTOR: JOSEPH P. SULLIVAN Issuer Yes For For 2 RATIFICATION OF THE APPOINTMENT OF DELOITTE & TOUCHE LLP AS HCP'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING DECEMBER 31, 2012. Issuer Yes For For 3 ADVISORY VOTE TO APPROVE EXECUTIVE COMPENSATION. Issuer Yes For For PENGROWTH ENERGY CORPORATION PGH 70706P104 5/2/2012 3/26/2012 1 APPOINTMENT OF KPMG LLP AS AUDITORS OF THE CORPORATION FOR THE ENSUING YEAR AND AUTHORIZING THE DIRECTORS TO FIX THEIR REMUNERATION. Issuer Yes For For 2 Election of directors. Nominees: 1) DEREK W. EVANS Issuer Yes For For 2) JOHN B. ZAOZIRNY Issuer Yes For For 3) THOMAS A. CUMMING Issuer Yes For For 4) WAYNE K. FOO Issuer Yes For For 5) JAMES D. MCFARLAND Issuer Yes For For 6) MICHAEL S. PARRETT Issuer Yes For For 7) A. TERENCE POOLE Issuer Yes For For 8) D. MICHAEL G. STEWART Issuer Yes For For RMR Real Estate Fund RIF 76970B101 4/10/2012 2/16/2012 2 To elect one Class II Trustee: Jeffrey P. Somers Issuer No N/A N/A Bershire Hathaway Inc. A BRK/A 5/5/2012 3/7/2012 1 Election of directors. Nominees: 1) WARREN E. BUFFETT Issuer Yes For For 2) CHARLES T. MUNGER Issuer Yes For For 3) HOWARD G. BUFFETT Issuer Yes For For 4) STEPHEN B. BURKE Issuer Yes For For 5) SUSAN L. DECKER Issuer Yes For For 6) WILLIAM H. GATES III Issuer Yes For For 7) DAVID S. GOTTESMAN Issuer Yes For For 8) CHARLOTTE GUYMAN Issuer Yes For For 9) DONALD R. KEOUGH Issuer Yes For For 10) THOMAS S. MURPHY Issuer Yes For For 11) RONALD L. OLSON Issuer Yes For For 12) WALTER SCOTT, JR. Issuer Yes For For 2 SHAREHOLDER PROPOSAL REGARDING SUCCESSION PLANNING. Holder Yes Against For Bershire Hathaway Inc. B BRK/B 5/5/2012 3/7/2012 1 Election of directors. Nominees: 1) WARREN E. BUFFETT Issuer Yes For For 2) CHARLES T. MUNGER Issuer Yes For For 3) HOWARD G. BUFFETT Issuer Yes For For 4) STEPHEN B. BURKE Issuer Yes For For 5) SUSAN L. DECKER Issuer Yes For For 6) WILLIAM H. GATES III Issuer Yes For For 7) DAVID S. GOTTESMAN Issuer Yes For For 8) CHARLOTTE GUYMAN Issuer Yes For For 9) DONALD R. KEOUGH Issuer Yes For For 10) THOMAS S. MURPHY Issuer Yes For For 11) RONALD L. OLSON Issuer Yes For For 12) WALTER SCOTT, JR. Issuer Yes For For 2 SHAREHOLDER PROPOSAL REGARDING SUCCESSION PLANNING. Holder Yes Against For SCANA CORPORATION SCG 80589M102 5/3/2012 3/5/2012 1 Election of directors. Nominees: 1) JAMES A. BENNETT Issuer Yes For For 2) LYNNE M. MILLER Issuer Yes For For 3) JAMES W. ROQUEMORE Issuer Yes For For 4) MACEO K. SLOAN Issuer Yes For For 2 APPROVAL OF THE APPOINTMENT OF THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM. Issuer Yes For For 3 SHAREHOLDER PROPOSAL REGARDING REPEAL OF THE CLASSIFICATION OF THE BOARD OF DIRECTORS. Holder Yes For Against HEALTH CARE REIT, INC. HCN 42217K106 5/3/2012 3/5/2012 1 Election of directors. Nominees: 1.A ELECTION OF DIRECTOR: WILLIAM C. BALLARD, JR. Issuer Yes For For 1.B ELECTION OF DIRECTOR: GEORGE L. CHAPMAN Issuer Yes For For 1.C ELECTION OF DIRECTOR: DANIEL A. DECKER Issuer Yes For For 1.D ELECTION OF DIRECTOR: THOMAS J. DEROSA Issuer Yes For For 1.E ELECTION OF DIRECTOR: JEFFREY H. DONAHUE Issuer Yes For For 1.F ELECTION OF DIRECTOR: PETER J. GRUA Issuer Yes For For 1.G ELECTION OF DIRECTOR: FRED S. KLIPSCH Issuer Yes For For 1.H ELECTION OF DIRECTOR: SHARON M. OSTER Issuer Yes For For 1.I ELECTION OF DIRECTOR: JEFFREY R. OTTEN Issuer Yes For For 1.J ELECTION OF DIRECTOR: R. SCOTT TRUMBULL Issuer Yes For For 2 APPROVAL OF THE COMPENSATION OF THE NAMED EXECUTIVE OFFICERS AS DISCLOSED IN THE PROXY STATEMENT PURSUANT TO THE COMPENSATION DISCLOSURE RULES OF THE SEC. Issuer Yes For For 3 RATIFICATION OF THE APPOINTMENT OF ERNST & YOUNG LLP AS INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR 2012. Issuer Yes For For PHILIP MORRIS INTERNATIONAL INC. PM 5/9/2012 3/16/2012 1 Election of directors. Nominees: 1A. ELECTION OF DIRECTOR: HAROLD BROWN Issuer Yes For For 1B. ELECTION OF DIRECTOR: MATHIS CABIALLAVETTA Issuer Yes For For 1C. ELECTION OF DIRECTOR: LOUIS C. CAMILLERI Issuer Yes For For 1D. ELECTION OF DIRECTOR: J. DUDLEY FISHBURN Issuer Yes For For 1E. ELECTION OF DIRECTOR: JENNIFER LI Issuer Yes For For 1F. ELECTION OF DIRECTOR: GRAHAM MACKAY Issuer Yes For For 1G. ELECTION OF DIRECTOR: SERGIO MARCHIONNE Issuer Yes For For 1H. ELECTION OF DIRECTOR: KALPANA MORPARIA Issuer Yes For For 1I. ELECTION OF DIRECTOR: LUCIO A. NOTO Issuer Yes For For 1J. ELECTION OF DIRECTOR: ROBERT B. POLET Issuer Yes For For 1K. ELECTION OF DIRECTOR: CARLOS SLIM HELU Issuer Yes For For 1L. ELECTION OF DIRECTOR: STEPHEN M. WOLF Issuer Yes For For 2 RATIFICATION OF THE SELECTION OF INDEPENDENT AUDITORS Issuer Yes For For 3 ADVISORY RESOLUTION TO APPROVE EXECUTIVE COMPENSATION Issuer Yes For For 4 APPROVAL OF THE PHILIP MORRIS INTERNATIONAL INC. 2 Issuer Yes For For 5 STOCKHOLDER PROPOSAL 1 - INDEPENDENT BOARD CHAIR Holder Yes Against For 6 STOCKHOLDER PROPOSAL 2 - CREATE AN INDEPENDENT ETHICS COMMITTEE Holder Yes Against For 3M COMPANY MMM 88579Y101 5/8/2012 3/9/2012 1 Election of directors. Nominees: 1A. ELECTION OF DIRECTOR: LINDA G. ALVARADO Issuer Yes For For 1B. ELECTION OF DIRECTOR: VANCE D. COFFMAN Issuer Yes For For 1C. ELECTION OF DIRECTOR: MICHAEL L. ESKEW Issuer Yes For For 1D. ELECTION OF DIRECTOR: W. JAMES FARRELL Issuer Yes For For 1E. ELECTION OF DIRECTOR: HERBERT L. HENKEL Issuer Yes For For 1F. ELECTION OF DIRECTOR: EDWARD M. LIDDY Issuer Yes For For 1G. ELECTION OF DIRECTOR: ROBERT S. MORRISON Issuer Yes For For 1H. ELECTION OF DIRECTOR: AULANA L. PETERS Issuer Yes For For 1I. ELECTION OF DIRECTOR: INGE G. THULIN Issuer Yes For For 1J. ELECTION OF DIRECTOR: ROBERT J. ULRICH Issuer Yes For For 2 TO RATIFY THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS 3M'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM. Issuer Yes For For 3 ADVISORY APPROVAL OF EXECUTIVE COMPENSATION. Issuer Yes For For 4 TO APPROVE THE 2 Issuer Yes For For 5 TO APPROVE THE AMENDED 2008 LONG-TERM INCENTIVE PLAN. Issuer Yes For For 6 STOCKHOLDER PROPOSAL ON LOBBYING. Holder Yes Against For 7 STOCKHOLDER PROPOSAL TO PROHIBIT POLITICAL SPENDING FROM CORPORATE TREASURY FUNDS. Holder Yes Against For 8 STOCKHOLDER PROPOSAL ON INDEPENDENT BOARD CHAIRMAN. Holder Yes Against For REALTY INCOME CORPORATION O 6/21/2012 3/8/2012 1 Election of directors. Nominees: 1A. ELECTION OF DIRECTOR: KATHLEEN R. ALLEN, PHD. Issuer Yes For For 1B. ELECTION OF DIRECTOR: A. LARRY CHAPMAN Issuer Yes For For 1C. ELECTION OF DIRECTOR: PRIYA CHERIAN HUSKINS Issuer Yes For For 1D. ELECTION OF DIRECTOR: THOMAS A. LEWIS Issuer Yes For For 1E. ELECTION OF DIRECTOR: MICHAEL D. MCKEE Issuer Yes For For 1F. ELECTION OF DIRECTOR: GREGORY T. MCLAUGHLIN Issuer Yes For For 1G. ELECTION OF DIRECTOR: RONALD L. MERRIMAN Issuer Yes For For 2 RATIFICATION OF THE APPOINTMENT OF KPMG LLP AS THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR FISCAL YEAR ENDING DECEMBER 31, 2012. Issuer Yes For For 3 NON-BINDING ADVISORY VOTE TO APPROVE THE COMPENSATION OF OUR NAMED EXECUTIVE OFFICERS. Issuer Yes For For 4 TO AMEND THE CHARTER TO INCREASE THE NUMBER OF AUTHORIZED SHARES OF CAPITAL STOCK. Issuer Yes For For 5 AMEND THE CHARTER TO PERMIT BOARD OF DIRECTORS TO CHANGE NUMBER OF AUTHORIZED SHARES OF CAPITAL STOCK IN ITS DISCRETION FROM TIME TO TIME. Issuer Yes Against Against 6 TO APPROVE THE REALTY INCOME CORPORATION 2 Issuer Yes For For FIRSTENERGY CORP. FE 5/15/2012 3/21/2012 1 Election of directors. Nominees: 1) PAUL T. ADDISON Issuer Yes For For 2) ANTHONY J. ALEXANDER Issuer Yes For For 3) MICHAEL J. ANDERSON Issuer Yes For For 4) DR. CAROL A. CARTWRIGHT Issuer Yes For For 5) WILLIAM T. COTTLE Issuer Yes For For 6) ROBERT B. HEISLER, JR. Issuer Yes For For 7) JULIA L. JOHNSON Issuer Yes For For 8) TED J. KLEISNER Issuer Yes For For 9) DONALD T. MISHEFF Issuer Yes For For 10) ERNEST J. NOVAK, JR. Issuer Yes For For 11) CHRISTOPHER D. PAPPAS Issuer Yes For For 12) CATHERINE A. REIN Issuer Yes For For 13) GEORGE M. SMART Issuer Yes For For 14) WES M. TAYLOR Issuer Yes For For 2 RATIFICATION OF THE APPOINTMENT OF THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM Issuer Yes For For 3 ADVISORY VOTE TO APPROVE NAMED EXECUTIVE OFFICER COMPENSATION Issuer Yes For For 4 APPROVAL OF MATERIAL TERMS OF PERFORMANCE GOALS UNDER THE FIRSTENERGY CORP. 2(M) OF THE INTERNAL REVENUE CODE. Issuer Yes For For 5 SHAREHOLDER PROPOSAL: REPORT ON COAL COMBUSTION WASTE Holder Yes Against For 6 SHAREHOLDER PROPOSAL: REPORT ON COAL-RELATED COSTS AND RISKS Holder Yes Against For 7 SHAREHOLDER PROPOSAL: ADOPT SIMPLE MAJORITY VOTE Holder Yes For Against HEALTHCARE REALTY TRUST INCORPORATED HR 5/15/2012 3/15/2012 1 Election of directors. Nominees: 1) ERROL L. BIGGS, PH.D. Issuer Yes For For 2) C. RAYMOND FERNANDEZ Issuer Yes For For 3) BRUCE D. SULLIVAN, CPA Issuer Yes For For 2 RATIFY THE APPOINTMENT OF BDO USA, LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM. Issuer Yes For For 3 TO APPROVE THE FOLLOWING RESOLUTION: RESOLVED, THAT THE SHAREHOLDERS OF HEALTHCARE REALTY TRUST INCORPORATED APPROVE, ON A NON-BINDING ADVISORY BASIS, THE COMPENSATION OF THE NAMED EXECUTIVE OFFICERS AS DISCLOSED PURSUANT TO ITEM -K IN THE COMPANY'S PROXY STATEMENT FOR THE 2 Issuer Yes For For PPL CORPORATION PPL 69351T106 5/16/2012 2/29/2012 1 Election of directors. Nominees: 1) FREDERICK M. BERNTHAL Issuer Yes For For 2) JOHN W. CONWAY Issuer Yes For For 3) STEVEN G. ELLIOTT Issuer Yes For For 4) LOUISE K. GOESER Issuer Yes For For 5) STUART E. GRAHAM Issuer Yes For For 6) STUART HEYDT Issuer Yes For For 7) RAJA RAJAMANNAR Issuer Yes For For 8) CRAIG A. ROGERSON Issuer Yes For For 9) WILLIAM H. SPENCE Issuer Yes For For 10) NATICA VON ALTHANN Issuer Yes For For 11) KEITH W. WILLIAMSON Issuer Yes For For 2 APPROVAL OF THE PPL CORPORATION 2 Issuer Yes For For 3 RATIFICATION OF THE APPOINTMENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM Issuer Yes For For 4 ADVISORY VOTE TO APPROVE NAMED EXECUTIVE OFFICER COMPENSATION Issuer Yes For For 5 SHAREOWNER PROPOSAL - DIRECTOR ELECTION MAJORITY VOTE STANDARD PROPOSAL Holder Yes Against For REPUBLIC SERVICES, INC. RSG 5/17/2012 3/20/2012 1 Election of directors. Nominees: 1A. ELECTION OF DIRECTOR: JAMES W. CROWNOVER Issuer Yes For For 1B. ELECTION OF DIRECTOR: WILLIAM J. FLYNN Issuer Yes For For 1C. ELECTION OF DIRECTOR: MICHAEL LARSON Issuer Yes For For 1D. ELECTION OF DIRECTOR: NOLAN LEHMANN Issuer Yes For For 1E. ELECTION OF DIRECTOR: W. LEE NUTTER Issuer Yes For For 1F. ELECTION OF DIRECTOR: RAMON A. RODRIGUEZ Issuer Yes For For 1G. ELECTION OF DIRECTOR: DONALD W. SLAGER Issuer Yes For For 1H. ELECTION OF DIRECTOR: ALLAN C. SORENSEN Issuer Yes For For 1I. ELECTION OF DIRECTOR: JOHN M. TRANI Issuer Yes For For 1J. ELECTION OF DIRECTOR: MICHAEL W. WICKHAM Issuer Yes For For 2 ADVISORY VOTE TO APPROVE THE COMPENSATION OF OUR NAMED EXECUTIVE OFFICERS. Issuer Yes For For 3 RATIFICATION OF THE APPOINTMENT OF ERNST & YOUNG LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTANTS FOR 2012. Issuer Yes For For 4 STOCKHOLDER PROPOSAL REGARDING PAYMENTS UPON THE DEATH OF A SENIOR EXECUTIVE. Holder Yes For Against 5 STOCKHOLDER PROPOSAL REGARDING POLITICAL CONTRIBUTIONS AND EXPENDITURES. Holder Yes Against For THE HOME DEPOT, INC. HD 5/17/2012 3/19/2012 1 Election of directors. Nominees: 1A. ELECTION OF DIRECTOR: F. DUANE ACKERMAN Issuer Yes For For 1B. ELECTION OF DIRECTOR: FRANCIS S. BLAKE Issuer Yes For For 1C. ELECTION OF DIRECTOR: ARI BOUSBIB Issuer Yes For For 1D. ELECTION OF DIRECTOR: GREGORY D. BRENNEMAN Issuer Yes For For 1E. ELECTION OF DIRECTOR: J. FRANK BROWN Issuer Yes For For 1F. ELECTION OF DIRECTOR: ALBERT P. CAREY Issuer Yes For For 1G. ELECTION OF DIRECTOR: ARMANDO CODINA Issuer Yes For For 1H. ELECTION OF DIRECTOR: BONNIE G. HILL Issuer Yes For For 1I. ELECTION OF DIRECTOR: KAREN L. KATEN Issuer Yes For For 1J. ELECTION OF DIRECTOR: RONALD L. SARGENT Issuer Yes For For 2 PROPOSAL TO RATIFY THE APPOINTMENT OF KPMG LLP Issuer Yes For For 3 ADVISORY VOTE TO APPROVE EXECUTIVE COMPENSATION Issuer Yes For For 4 APPROVAL OF AN AMENDMENT TO THE COMPANY'S EMPLOYEE STOCK PURCHASE PLAN TO INCREASE THE NUMBER OF RESERVED SHARES Issuer Yes For For 5 SHAREHOLDER PROPOSAL REGARDING ADVISORY VOTE ON POLITICAL CONTRIBUTIONS Holder Yes Against For 6 SHAREHOLDER PROPOSAL REGARDING EMPLOYMENT DIVERSITY REPORT Holder Yes Against For 7 SHAREHOLDER PROPOSAL REGARDING REMOVAL OF PROCEDURAL SAFEGUARDS FROM SHAREHOLDER WRITTEN CONSENT RIGHT Holder Yes Against For 8 SHAREHOLDER PROPOSAL REGARDING SPECIAL SHAREHOLDER MEETINGS Holder Yes For Against 9 SHAREHOLDER PROPOSAL REGARDING CHARITABLE CONTRIBUTIONS Holder Yes Against For 10 SHAREHOLDER PROPOSAL REGARDING STORMWATER MANAGEMENT POLICY Holder Yes Against For VENTAS, INC. VTR 92276F100 5/17/2012 3/20/2012 1 Election of directors. Nominees: 1A. ELECTION OF DIRECTOR: DEBRA A. CAFARO Issuer Yes For For 1B. ELECTION OF DIRECTOR: DOUGLAS CROCKER II Issuer Yes For For 1C. ELECTION OF DIRECTOR: RONALD G. GEARY Issuer Yes For For 1D. ELECTION OF DIRECTOR: JAY M. GELLERT Issuer Yes For For 1E. ELECTION OF DIRECTOR: RICHARD I. GILCHRIST Issuer Yes For For 1F. ELECTION OF DIRECTOR: MATTHEW J. LUSTIG Issuer Yes For For 1G. ELECTION OF DIRECTOR: DOUGLAS M. PASQUALE Issuer Yes For For 1H. ELECTION OF DIRECTOR: ROBERT D. REED Issuer Yes For For 1I. ELECTION OF DIRECTOR: SHELI Z. ROSENBERG Issuer Yes For For 1J. ELECTION OF DIRECTOR: GLENN J. RUFRANO Issuer Yes For For 1K. ELECTION OF DIRECTOR: JAMES D. SHELTON Issuer Yes For For 2 RATIFICATION OF SELECTION OF ERNST & YOUNG LLP AS INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR FISCAL YEAR 2012. Issuer Yes For For 3 ADVISORY VOTE ON EXECUTIVE COMPENSATION. Issuer Yes For For 4 ADOPTION OF THE VENTAS, INC. 2 Issuer Yes For For YUM! BRANDS, INC. YUM 5/17/2012 3/19/2012 1 Election of directors. Nominees: 1A. ELECTION OF DIRECTOR: DAVID W. DORMAN Issuer Yes For For 1B. ELECTION OF DIRECTOR: MASSIMO FERRAGAMO Issuer Yes For For 1C. ELECTION OF DIRECTOR: MIRIAN GRADDICK-WEIR Issuer Yes For For 1D. ELECTION OF DIRECTOR: J. DAVID GRISSOM Issuer Yes For For 1E. ELECTION OF DIRECTOR: BONNIE G. HILL Issuer Yes For For 1F. ELECTION OF DIRECTOR: JONATHAN S. LINEN Issuer Yes For For 1G. ELECTION OF DIRECTOR: THOMAS C. NELSON Issuer Yes For For 1H. ELECTION OF DIRECTOR: DAVID C. NOVAK Issuer Yes For For 1I. ELECTION OF DIRECTOR: THOMAS M. RYAN Issuer Yes For For 1J. ELECTION OF DIRECTOR: JING-SHYH S. SU Issuer Yes For For 1K. ELECTION OF DIRECTOR: ROBERT D. WALTER Issuer Yes For For 2 RATIFICATION OF INDEPENDENT AUDITORS. Issuer Yes For For 3 ADVISORY VOTE TO APPROVE EXECUTIVE COMPENSATION. Issuer Yes For For 4 SHAREHOLDER PROPOSAL TO APPOINT AN INDEPENDENT CHAIRMAN. Holder Yes Against For 5 SHAREHOLDER PROPOSAL TO ADOPT A SUSTAINABLE PALM OIL POLICY. Holder Yes Against For TRANSOCEAN, LTD. RIG H8817H100 5/18/2012 3/21/2012 1 APPROVAL OF THE 2, INCLUDING THE CONSOLIDATED FINANCIAL STATEMENTS OF TRANSOCEAN LTD. FOR FISCAL YEAR 2 Issuer Yes For For 2 APPROPRIATION OF AVAILABLE EARNINGS FOR FISCAL YEAR 2011. Issuer Yes For For 3A. ELECTION OF CLASS I DIRECTOR FOR THREE-YEAR TERM: GLYN BARKER Issuer Yes For For 3B. ELECTION OF CLASS I DIRECTOR FOR THREE-YEAR TERM: VANESSA C.L. CHANG Issuer Yes For For 3C. ELECTION OF CLASS I DIRECTOR FOR THREE-YEAR TERM: CHAD DEATON Issuer Yes For For 3D. REELECTION OF CLASS I DIRECTOR FOR THREE-YEAR TERM: EDWARD R. MULLER Issuer Yes For For 3E. REELECTION OF CLASS I DIRECTOR FOR THREE-YEAR TERM: TAN EK KIA Issuer Yes For For 4 APPOINTMENT OF ERNST & YOUNG LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR FISCAL YEAR 2& YOUNG LTD., ZURICH, AS THE COMPANY'S AUDITOR FOR A FURTHER ONE-YEAR TERM. Issuer Yes For For 5 ADVISORY VOTE ON EXECUTIVE COMPENSATION. Issuer Yes For For PENGROWTH ENERGY CORPORATION PGH 70706P104 5/23/2012 4/23/2012 1 TO APPROVE, WITH OR WITHOUT VARIATION, AN ORDINARY RESOLUTION, THE FULL TEXT OF WHICH IS SET FORTH IN THE JOINT MANAGEMENT INFORMATION CIRCULAR AND PROXY STATEMENT OF THE CORPORATION AND NAL ENERGY CORPORATION ("NAL") DATED APRIL 20, 2012, TO APPROVE THE ISSUANCE OF UP TO 163,964,(ALBERTA) INVOLVING THE CORPORATION, NAL AND THE HOLDERS OF COMMON SHARES OF NAL. PLEASE REFER TO THE VOTING INSTRUCTION FORM FOR A FULL DESCRIPTION OF THIS RESOLUTION. Issuer Yes For For 2 Election of directors. Nominees: 1) KELVIN B. JOHNSTON Issuer Yes For For 2) BARRY D. STEWART Issuer Yes For For BLACK HILLS CORPORATION BKH 5/23/2012 3/13/2012 1 Election of directors. Nominees: 1) MICHAEL H. MADISON Issuer Yes For For 2) STEVEN R. MILLS Issuer Yes For For 3) STEPHEN D. NEWLIN Issuer Yes For For 2 AUTHORIZE AN INCREASE IN THE COMPANY'S AUTHORIZED INDEBTEDNESS FROM $2 BILLION TO $4 BILLION. Issuer Yes For For 3 RATIFY THE APPOINTMENT OF DELOITTE & TOUCHE LLP TO SERVE AS BLACK HILLS CORPORATION'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2012. Issuer Yes For For 4 ADVISORY RESOLUTION TO APPROVE EXECUTIVE COMPENSATION. Issuer Yes For For REALTY INCOME CORPORATION O 6/21/2012 3/8/2012 4 TO AMEND THE CHARTER TO INCREASE THE NUMBER OF AUTHORIZED SHARES OF CAPITAL STOCK. Issuer Yes For For W. P. CAREY & CO. LLC WPC 92930Y107 6/21/2012 4/23/2012 1 Election of directors. Nominees: 1) TREVOR P. BOND Issuer Yes For For 2) FRANCIS J. CAREY Issuer Yes For For 3) NATHANIEL S. COOLIDGE Issuer Yes For For 4) EBERHARD FABER IV Issuer Yes For For 5) BENJAMIN H. GRISWOLD IV Issuer Yes For For 6) AXEL K.A. HANSING Issuer Yes For For 7) DR. RICHARD C. MARSTON Issuer Yes For For 8) ROBERT E. MITTELSTAEDT Issuer Yes For For 9) CHARLES E. PARENTE Issuer Yes For For 10) NICK J.M. VAN OMMEN Issuer Yes For For 11) DR. KARSTEN VON KOLLER Issuer Yes For For 12) REGINALD WINSSINGER Issuer Yes For For 2 APPROVING AN AMENDMENT TO THE W. P. CAREY & CO. LLC EMPLOYEE STOCK PURCHASE PLAN. Issuer Yes For For 3 RATIFICATION OF APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2012. Issuer Yes For For PENN VIRGINIA RESOURCE PARTNERS, L.P. PVR 6/6/2012 4/9/2012 1 Election of directors. Nominees: 1) JAMES L. GARDNER Issuer Yes For For 2) THOMAS W. HOFMANN Issuer Yes For For 3) WILLIAM H. SHEA, JR. Issuer Yes For For 2 TO APPROVE THE ADVISORY RESOLUTION APPROVING EXECUTIVE COMPENSATION. Issuer Yes For For 3 TO RATIFY THE APPOINTMENT OF KPMG LLP AS THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE 2 Issuer Yes For For CATERPILLAR INC. CAT 6/13/2012 4/16/2012 1 Election of directors. Nominees: 1) DAVID L. CALHOUN Issuer Yes For For 2) DANIEL M. DICKINSON Issuer Yes For For 3) EUGENE V. FIFE Issuer Yes For For 4) JUAN GALLARDO Issuer Yes For For 5) DAVID R. GOODE Issuer Yes For For 6) JESSE J. GREENE, JR. Issuer Yes For For 7) JON M. HUNTSMAN, JR. Issuer Yes For For 8) PETER A. MAGOWAN Issuer Yes For For 9) DENNIS A. MUILENBURG Issuer Yes For For 10) DOUGLAS R. OBERHELMAN Issuer Yes For For 11) WILLIAM A. OSBORN Issuer Yes For For 12) CHARLES D. POWELL Issuer Yes For For 13) EDWARD B. RUST, JR. Issuer Yes For For 14) SUSAN C. SCHWAB Issuer Yes For For 15) JOSHUA I. SMITH Issuer Yes For For 16) MILES D. WHITE Issuer Yes For For 2 RATIFY THE APPOINTMENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2012 Issuer Yes For For 3 ADVISORY VOTE ON EXECUTIVE COMPENSATION. Issuer Yes For For 4 AMEND RESTATED CERTIFICATE OF INCORPORATION AND BYLAWS TO PROVIDE STOCKHOLDERS THE RIGHT TO CALL SPECIAL MEETINGS. Issuer Yes For For 5 AMEND BYLAW ADVANCE NOTICE PROVISIONS. Issuer Yes For For 6 STOCKHOLDER PROPOSAL - REPORT ON POLITICAL CONTRIBUTIONS AND EXPENSES. Holder Yes Against For 7 STOCKHOLDER PROPOSAL - DIRECTOR ELECTION MAJORITY VOTE STANDARD. Holder Yes For Against 8 STOCKHOLDER PROPOSAL - REVIEW GLOBAL CORPORATE STANDARDS. Holder Yes Against For 9 STOCKHOLDER PROPOSAL - STOCKHOLDER ACTION BY WRITTEN CONSENT. Holder Yes For Against FREEPORT-MCMORAN COPPER & GOLD INC. FCX 35671D857 6/14/2012 4/18/2012 1 Election of directors. Nominees: 1) RICHARD C. ADKERSON Issuer Yes For For 2) ROBERT J. ALLISON, JR. Issuer Yes For For 3) ROBERT A. DAY Issuer Yes For For 4) GERALD J. FORD Issuer Yes For For 5) H. DEVON GRAHAM, JR. Issuer Yes For For 6) CHARLES C. KRULAK Issuer Yes For For 7) BOBBY LEE LACKEY Issuer Yes For For 8) JON C. MADONNA Issuer Yes For For 9) DUSTAN E. MCCOY Issuer Yes For For 10) JAMES R. MOFFETT Issuer Yes For For 11) B. M. RANKIN, JR. Issuer Yes For For 12) STEPHEN H. SIEGELE Issuer Yes For For 2 APPROVAL, ON AN ADVISORY BASIS, OF THE COMPENSATION OF OUR NAMED EXECUTIVE OFFICERS. Issuer Yes For For 3 RATIFICATION OF THE APPOINTMENT OF ERNST & YOUNG LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM. Issuer Yes For For 4 STOCKHOLDER PROPOSAL REGARDING THE SELECTION OF A CANDIDATE WITH ENVIRONMENTAL EXPERTISE TO BE RECOMMENDED FOR ELECTION TO THE BOARD OF DIRECTORS. Holder Yes Against For WAL-MART STORES, INC. WMT 6/1/2012 4/4/2012 1 Election of directors. Nominees: 1A. ELECTION OF DIRECTOR: AIDA M. ALVAREZ Issuer Yes For For 1B. ELECTION OF DIRECTOR: JAMES W. BREYER Issuer Yes For For 1C. ELECTION OF DIRECTOR: M. MICHELE BURNS Issuer Yes For For 1D. ELECTION OF DIRECTOR: JAMES I. CASH, JR. Issuer Yes For For 1E. ELECTION OF DIRECTOR: ROGER C. CORBETT Issuer Yes For For 1F. ELECTION OF DIRECTOR: DOUGLAS N. DAFT Issuer Yes For For 1G. ELECTION OF DIRECTOR: MICHAEL T. DUKE Issuer Yes For For 1H. ELECTION OF DIRECTOR: MARISSA A. MAYER Issuer Yes For For 1I. ELECTION OF DIRECTOR: GREGORY B. PENNER Issuer Yes For For 1J. ELECTION OF DIRECTOR: STEVEN S REINEMUND Issuer Yes For For 1K. ELECTION OF DIRECTOR: H. LEE SCOTT, JR. Issuer Yes For For 1L. ELECTION OF DIRECTOR: ARNE M. SORENSON Issuer Yes For For 1M. ELECTION OF DIRECTOR: JIM C. WALTON Issuer Yes For For 1N. ELECTION OF DIRECTOR: S. ROBSON WALTON Issuer Yes For For 1O. ELECTION OF DIRECTOR: CHRISTOPHER J. WILLIAMS Issuer Yes For For 1P. ELECTION OF DIRECTOR: LINDA S. WOLF Issuer Yes For For 2 RATIFICATION OF ERNST & YOUNG LLP AS INDEPENDENT ACCOUNTANTS Issuer Yes For For 3 ADVISORY VOTE TO APPROVE NAMED EXECUTIVE OFFICER COMPENSATION Issuer Yes For For 4 POLITICAL CONTRIBUTIONS REPORT Holder Yes Against For 5 DIRECTOR NOMINATION POLICY Holder Yes Against For 6 REPORT REGARDING INCENTIVE COMPENSATION PROGRAMS Holder Yes Against For BUCKEYE PARTNERS, L.P. BPL 6/5/2012 4/9/2012 1 Election of directors. Nominees: 1) PIETER BAKKER Issuer Yes For For 2) C. SCOTT HOBBS Issuer Yes For For 3) MARK C. MCKINLEY Issuer Yes For For 2 THE RATIFICATION OF THE SELECTION OF DELOITTE & TOUCHE LLP AS BUCKEYE PARTNERS, L.P.'S INDEPENDENT REGISTERED PUBLIC ACCOUNTANTS FOR 2012. Issuer Yes For For SIGNATURE Pursuant to the requirements of the Investment Company Act of 1940, the Registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. (Registrant) Boulder Total Return Fund, Inc. By: /s/ Stephen C. Miller Stephen C. Miller President (Principal Executive Officer) Date: August 30, 2012
